Case 3:17-cv-00239-DPM Document 89 Filed 06/11/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF ARKANSAS

NORTHERN DIVISION
DANIEL CORBY
and CHERYL CORBY PLAINTIFFS
v. No. 3:17-cv-239-DPM

JASON BOLING; AARON GAMBER, Each

Individually and in his Official Capacity as a

Police Officer for the City of Paragould,

Arkansas; and TONY HILL, Individually DEFENDANTS

JUDGMENT

1. Daniel and Cheryl Corby conceded their official capacity
claims, and Daniel abandoned his claims about events in 2016. All these
claims, federal and state, are dismissed without prejudice.

2. With the exception of Daniel’s jeep-search claims, the Court
eranted summary judgment on all other federal and state claims. All
these claims are dismissed with prejudice.

3. Daniel Corby’s federal and state claims against Jason Boling
based on the jeep search were tried to a seven-person jury from
8 June 2020 to 10 June 2020 in Jonesboro. After deliberations on
June 10th, the jury returned a unanimous verdict, Doc. 85, which is
incorporated. The Court enters judgment on that verdict for Boling.
Daniel Corby’s federal and state claims against Boling based on the jeep

search are dismissed with prejudice.
Case 3:17-cv-00239-DPM

Document 89 Filed 06/11/20 Page 2 of 2

A

MP dnc oll f:
D.P. Marshall Jr.
United States District Judge

tt —— Ay A ae
Ht Juve 2BOAO

 
